Newburger, J.
The complaint herein alleges that the Importers and Traders’ Club was a domestic corporation, carrying on business in the city of New York, and organized under chapter 228 of the Laws of 1877, and that said corporation was organized without and never had any capital stock; that' the defendant was a trustee of said corporation, and that the plaintiff sold to the said corporation goods, and that there was still due and owing to the plaintiff the sum of $3,110.51. *57The. defendant demurred on the ground that the complaint ■did not state facts sufficient to constitute a cause of action. The demurrer was properly overruled. The complaint stated sufficient facts to constitute a cause of action against defendant as a trustee. The revival and reinstatement of section 3 of chapter 228 of the Laws of 1877 is not precluded by section 31 of chapter 688 of the Laws of 1892. Chapters 677 and 688.were both passed and took effect on the same day, namely, May 18,1892, and must be considered as simultaneous enactments, and as no law was passed subsequent affecting the question, the law of 1877, as to the liability of trustees, was revived-by the Stock Corporation Act of 1892.
For these reasons the judgment appealed from must be affirmed, Avitli costs.
Van Wyck and McCarthy, JJ., concur.
Judgment affirmed, with costs.